DETAILED ACTION
This Office Action is in response to the After Final filed on 20 April 2022.
Claims 1, 3-16 and 18-32 are presented for examination.
Claims 1, 3-6, 16, 18-21 and 29-30 are amended.
Claims 2 and 17 are canceled.
Claims 31-32 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Claims 1, 16, 29 and 30, the Applicant argues:
(1)	Applicant respectfully submits that TAKAHASHI does not disclose each and every feature recited in independent claim 1, amended as proposed. For example, TAKAHASHI does not disclose “selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on a maximum quantity of beam failure detection reference signals for the set of secondary cells, wherein the maximum quantity of beam failure detection reference signals for the set of secondary cells is based on at least one of a cell configuration stored by the UE or signaling received from a network entity,” as recited in independent claim 1, amended as proposed.
In making the rejection, the Examiner relies on paragraphs 86-88 and 90 of TAKAHASHI for allegedly disclosing “selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a cell configuration stored by the UE or signaling received from a base station,” as recited in independent claim 1, as previously presented. See Final Office Action, page 5. Applicant submits that TAKAHASHI does not disclose the above features of independent claim 1, amended as proposed.
Instead, paragraphs 86-88 and 90 of TAKAHASHI recite “that an RRC layer for the base station apparatus 3 may transmit, to the terminal apparatus 1, an RRC message including an index indicating a parameter configuring one or more search space candidates and each of one or more search space candidates. ... Each search space candidate may be associated with one or more reference signals (for example, non-zero power CSI-RS, or the like), based on information such as QCL.” See TAKAHASHI, paragraph 0086. “[T]he MAC layer for the base station apparatus 3 may determine one or more search spaces for the terminal apparatus 1 to monitor the NR-PDCCH, and may notify the terminal apparatus 1 of the information for identifying one or more search spaces to monitor the NR-PDCCH.” See TAKAHASHI, paragraph 0087. The that one or more search spaces for the terminal apparatus 1 to monitor the NR-PDCCH may be indicated by bit map information ...”. See TAKAHASHI, paragraph 0088. “The terminal apparatus 1 according to the present embodiment monitors a quality of one or more beam pair links (which may be referred to as a beam pair link quality or a downlink beam pair link quality, for example).” See TAKAHASHI, paragraph 0090.
However, as agreed during the interview, TAKAHASHI fails to disclose “selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on a maximum quantity of beam failure detection reference signals for the set of secondary cells, wherein the maximum quantity of beam failure detection reference signals for the set of secondary cells is based on at least one of a cell configuration stored by the UE or signaling received from a network entity,” as recited in independent claim 1, as amended.
For at least the foregoing reasons, Applicant submits that independent claim 1, amended as proposed, is patentable over TAKAHASHI.
Independent claims 16, 29, and 30, amended as proposed, recite similar features. Therefore, independent claims 1, 16, 29, and 30, and the claims that depend thereon, are patentable over TAKAHASHI.
Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 1, 16, 29, and 30 under 35 U.S.C. § 102(a)(1) based on TAKAHASHI [Remarks, pages 13-15].

As per the first argument,
The proposed amendments raise new issues and an updated search and consideration will be performed to address the claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469